Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-4 in the reply filed on 03/03/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grossman (Patent No.: US 10943982).
Re claim 1, Grossman, FIG. 1C teaches a substrate, comprising: 
a base substrate (120); 
a thin film layer (130, col. 9, lines 42-67), wherein the thin film layer covers a part of a surface of the base substrate, so that the base substrate is provided with an exposed surface (flat surface of 120 that does not have 130 formed therein) that is not covered by the thin film layer; and 
recessed hole(s) (1/2/3 of FIG. 1C) formed in at least a part of the exposed surface.

Re claim 3, Grossman, FIG. 1C teaches the substrate of claim 1, wherein the base substrate is made of one of silicon, silicon carbide and gallium nitride (120, col. 9, lines 42-67).
Re claim 4, Grossman, FIG. 1C teaches the substrate of claim 1, wherein the thin film layer is made of one of Al, Fe, Mg and In (col. 9, lines 21-41).
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Li (Patent No.: US 6790785) filed in the IDS on 07/31/2020.
Re claim 1, Li, FIGS. 1(a)/2(a)/3(a) teaches a substrate, comprising: 
a base substrate (P+/P- silicon, col. 3, lines 54-67); 
a thin film layer (Au/Pt ir /Au/Pd, col. 3, lines 20-30), wherein the thin film layer covers a part of a surface of the base substrate, so that the base substrate is provided with an exposed surface that is not covered by the thin film layer; and 
recessed hole(s) (“(30nm) interconnected pores”, col. 3, lines 54-67) formed in at least a part of the exposed surface.
Re claim 2, Li, FIGS. 1(a)/2(a)/3(a) teaches the substrate of claim 1, wherein a diameter of the recessed hole is less than 500 nm (“(30nm) interconnected pores”, col. 3, lines 54-67).
Re claim 3, Li, FIGS. 1(a)/2(a)/3(a) teaches the substrate of claim 1, wherein the base substrate is made of one of silicon, silicon carbide and gallium nitride (P+/P- silicon, col. 3, lines 54-67).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894